DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/20/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 sets forth “a vehicle inside-outside direction”, an “up-down direction”. The directional limitations have no consistent frame of reference. The Examiner is unclear on what the directions are intended with respect to the vehicle or optical structure. The Examiner suggests reciting the limitations with respect to the optical axis of the device. 
The claim recites structure “intersecting” different directions. Not only are the directions unclear, but the manner in which the structure intersects them is unclear, i.e. all 3 dimensional structures intersect all directions. 

	Claims 2-7 are rejected based on their dependence from claim 1. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. 2021/0062993, effectively filed 2/19/2018)
Regarding claim 1, Buisson teaches a vehicle lamp structure comprising: 
an inner lens (light guide 4) scattering light from a light source (light source beam 14) , and 
a reflector (see fig. 3, reflection screen 18) that is disposed inward of the inner lens in a vehicle inside-outside direction and reflects the light from the inner lens, the reflector including a first face (top reflector with respect to figure 3) that is disposed so as to intersect with the vehicle inside-outside direction and a second face (side reflector with respect to figure 3) that is connected with the first face so that the second face is kept inclined (perpendicular) from the first face at a predetermined angle between the first face and the second face, intersecting with an up-down direction (other direction).  
The Examiner notes that the directions recited in the claim are not clearly set forth in Buisson. However, as Buisson teaches a turn signal, the Examiner finds that Buisson may be oriented in any manner of directions and that the directions set forth in the claim are unclear, 
Regarding claim 3, Buisson does not teach that an up-down direction length of the first face is substantially equal to a vehicle inside-outside direction length of the second face.  
Changes in shape of a claimed invention does not render it nonobvious over the prior art if the design was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant. In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). The Examiner finds that the ratios of the claimed directions are predictable in the art and that one of ordinary skill would adjust such ratios dependent on the aesthetic design, i.e. the luminance profile, desired from the device of Buisson. The Examiner suggests indicating the criticality of the ratio and further the nonobviousness of such a ratio to overcome the interpretation.
Regarding claim 6, Buisson teaches a whole structure of the vehicle lamp structure is disposed on a vehicle body side (disposed on an exterior side of a vehicle).  
Regarding claim 7, Buisson teaches a turn signal lamp and a brake lamp are aligned along a line (any two structures are inherently located on a line).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buisson in view of Walters (U.S. 10,988,094).
Regarding claim 2, Buisson does not teach that the second face has a higher reflection rate than the first face does.  
	Walters teaches that the second face has a higher reflection rate than the first face does (see col. 4 lines 49-58). 
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used different reflection rates as taught by Walters to direct the majority of the light in a desired location in the structure of Buisson, see abstract of Walters.
Claim 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buisson in view of Sakashita (U.S. 10,876,703).
Regarding claim 4, Buisson teaches that there are plural light scattering sections (see fig. 3) formed in the inner lens in such a way that the nearer the light scattering section is located to a center of a vehicle in a vehicle width direction, the smaller a lateral width of the light scattering section becomes (see fig. 8, sections are smaller further away from light source).  
It is unclear which side of Buisson is the center side. 
	Sakashita teaches adjusting the scattering section to form a uniform light emitting structure, see col. 6 lines 51-65). 
	It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used a smaller lateral width of the light scattering section further from the light source in Buisson to enable a uniform illumination along the surface, i.e. that each portion of emission would have the same luminosity as taught  by Sakashita. 
Alternatively, the Examiner notes that using a smaller light scattering section creates an “arrow” like effect, one that is used frequently in turn signals on modern vehicles. The Examiner finds that it would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used smaller scattering sections in Buisson to achieve the aesthetically desired arrow effect. 
Regarding claim 5, Buisson does not teach that there are plural light scattering sections formed in the inner lens in such a way that the Page 2 of 4Application No.: 17/325451 Amendment Dated: May 28, 2021 nearer a couple of the light scattering sections that are disposed next to each other are located to a center of a vehicle in a vehicle width direction, the smaller a gap between the couple of the light scattering sections is. 
	Sakashita teaches adjusting the scattering section to form a uniform light emitting structure, see col. 6 lines 51-65). 
	It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used a smaller gap further from the light source in Buisson to 
	The resulting combination teaches that there are plural light scattering sections formed in the inner lens in such a way that the Page 2 of 4Application No.: 17/325451 Amendment Dated: May 28, 2021 nearer a couple of the light scattering sections that are disposed next to each other are located to a center of a vehicle in a vehicle width direction, the smaller a gap between the couple of the light scattering sections is.
Alternatively, the Examiner notes that using a smaller gaps between emission sections is also used to create an “arrow” like effect, one that is used frequently in turn signals on modern vehicles. The Examiner finds that it would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used smaller gaps in Buisson to achieve the aesthetically desired arrow effect.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J PEERCE whose telephone number is (571)272-6570.  The examiner can normally be reached on 8-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anh Mai can be reached on 571-272-1995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Matthew J. Peerce/Primary Examiner, Art Unit 2875